— Per Curiam :
The offers of evidence, if admitted, would have made out no defence. By the lease the landlord had the right to repair the damage done by the fire. To repair, means to put the premises in their former condition. As there was no stipulation in the lease to that effect, there was nothing to relieve the tenant from the payment of the rent while the repairs were going on. Had the lease not been near expiring, the tenant no doubt would have insisted upon having them done.
Judgment affirmed.